PER CURIAM.
Defendant questions the denial of his motion to vacate judgment and sentence pursuant to Criminal Procedure Rule One (now Rule 1.850, 33 F.S.A.) on the ground that the record does not show that the trial court informed him as to the consequences of his guilty plea.
After carefully reviewing the record, in light of the law applicable at the time Johnson entered the guilty plea, we find his argument to be without merit.
Affirmed on the authority of Reddick v. State, Fla.App.1966, 190 So.2d 340.
CROSS, C. J., and McCAIN and REED, JJ., concur.